Citation Nr: 0434334	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  95-33 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for gum disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.  

In a February 2002 statement, the veteran raised the issues 
of service connection for a joint disorder as secondary to 
exposure to Agent Orange and an increased rating for 
hemorrhoids.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has gingivitis.

2.  The veteran's chronic periodontitis and periodontal 
disease not otherwise specified are not related to active 
service.


CONCLUSIONS OF LAW

1.  Gingivitis is not a disability for which service 
connection can be granted for purposes of VA compensation 
benefits.  38 C.F.R. § 3.381 (2004); 38 C.F.R. §§ 3.381, 
3.382, 4.149 (1998).

2.  Periodontitis and periodontal disease not otherwise 
specified were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004); 
38 C.F.R. §§ 3.381, 3.382 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

As for providing section 5103(a) notice, only after the 
October 1994 rating decision did VA in December 2002, provide 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA. 

The agency of original jurisdiction (AOJ) provided the 
veteran rating decisions dated in October 1994 and May 1995, 
a statement of the case (SOC) dated in May 1995, and 
supplemental statements of the case (SSOCs) dated in 
September 2000 and April 2004 that included a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  These gave notice as to the 
evidence generally needed to substantiate his claim.  Later, 
the AOJ wrote to the veteran in December 2002 and May 2003 
regarding the notification of the passage of the VCAA and the 
obligations of VA with respect to the duty to assist and duty 
to notify regarding the information and evidence necessary to 
substantiate his claim.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claim.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in December 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military, VA medical 
records, and Social Security Administration records - have 
been obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  In addition, the veteran was afforded a VA 
compensation examination regarding his gum disorder.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran has identified private dental treatment in the 
early 1970s and early 1990s.  With regard to the first period 
of treatment, he stated that he did not know the whereabouts 
of the dentist he saw immediately after service.  
Additionally, he authorized the release of records for a 
private dentist he saw in the early 1990s, but the letter to 
that dentist requesting records was returned as undeliverable 
in June 2003.  The veteran has not identified any recent 
treatment by a non-VA source.  

Also, the AOJ fully complied with the directives of the 
January 2000 and November 2003 Board remands.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In addition, the rating 
decisions dated in October 1994 and May 1995, the SOC dated 
in May 1995, the SSOCs dated in September 2000 and April 
2004, and the VCAA letters dated in December 2002 and May 
2003 informed the veteran of the evidence in the possession 
of VA.  As for the duty to notify the veteran of an inability 
to obtain identified records, VA informed the veteran in the 
May 2003 VCAA letter and the April 2004 SSOC of VA's efforts 
to obtain records from the above-mentioned private dentist.

Furthermore, in a February 2000 letter, the RO informed the 
veteran that he should submit any additional evidence, 
including medical records, that relates any current gum 
disease or its residuals to active service.  In the December 
2002 VCAA letter, the RO told the veteran in essence that he 
should submit any evidence in his possession that supported 
his claim.  In response, the veteran submitted in December 
2002 copies of VA medical records.  Therefore, any lack of an 
explicit request to submit any evidence in the veteran's 
possession is a harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

By a September 2004 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

B.  Factual Background

Service medical records show that on the May 1967 entrance 
examination there were no missing or carious teeth.  In 
December 1970, it was that the veteran was missing teeth 
numbers 1, 14, 19, and 30.  Teeth numbers 12, 13, and 18 were 
carious and treated from December 1970 to February 1971.  No 
periodontoclasia, gingivitis, or Vincent's stomatitis was 
noted.  On the February 1971 separation examination, it was 
noted that the veteran was missing teeth numbers 1, 14, 19, 
and 30.  It was also indicated that tooth number 3 needed 
class I treatment.  Following the February 1971 separation 
examination, teeth numbers 2 and 3 were treated in March 
1971.

Private dental billing records reflect that the veteran 
underwent a tooth extraction in July 1992.  The records also 
show the veteran was missing teeth numbers 1, 2, 3, 7, 8, 10, 
13, 14, 15, 16, 19, 20, 21, 23, 24, 25, 26, 29, 30, 31, and 
32.

The veteran underwent a VA general medical examination in 
March 1994.  Physical examination revealed the upper gums 
were edentulous and that practically all of the remaining 
lower teeth were carious.

The veteran also underwent a VA dental examination in March 
1994.  He reported that he had "redness (gingivitis)" after 
service in Vietnam.  He stated that he had his upper teeth 
pulled.  He indicated that he had had upper and partial lower 
dentures made but that he did not wear either set of 
dentures.  He complained of a toothache.  Physical 
examination revealed an edentulous maxilla and 5 teeth left 
(18, 19, 22, 27, and 28) in the mandible.   

VA medical records reflect that in October 1994 the veteran 
had sores in the mouth and throat.  In April 1995, a physical 
examination revealed that teeth numbers 4, 5, and 6 were 
present in the lower alveolar ridge. 

At the October 1995 hearing, the veteran and his 
representative did not address the issue of service 
connection for gum disease.

In 1996 the veteran failed to report for a dental 
examination.

VA medical records show that in July 2002 tooth number 17 was 
extracted.  A follow-up examination in late July 2002 
revealed that the veteran had gingivitis and periodontal 
disease not otherwise specified and that the remaining lower 
teeth, numbers 22, 27, and 28, had plaque deposit and 
moderate alveolar bone loss.  In September 2002, complete 
maxillary dentures and partial metal mandibular dentures were 
made.  The dental problem was unspecified acquired absence of 
teeth.  In September 2003, the veteran had another oral 
examination.  Tooth number 28b was carious.  There was 
moderately severe bone loss with plaque and calcification.  
In November 2003, the veteran's dental problems were 
identified as chronic periodontitis and unspecified dental 
caries.  The veteran's remaining mandibular teeth were scaled 
with ultrasonic and hand instruments.  

C.  Service Connection

In general, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2004).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Under the old version of 38 C.F.R. § 3.381, which was in 
effect prior to June 8, 1999, service connection will be 
granted for dental disease or injury of individual teeth and 
the investing tissue, shown by the evidence to have been 
incurred in or aggravated by service.  38 C.F.R. § 3.381(a) 
(1998).   However, gingivitis is not considered a disease 
entity and is not ratable.  38 C.F.R. § 3.381(b) (1998).

During the pendency of this claim, the old version of 
38 C.F.R. § 4.149 was added effective February 17, 1994, 
restricting grants of service connection for certain dental 
disorders.  This regulation states that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment.  See 38 C.F.R. § 4.149 (1998); 59 Fed. Reg. 2529-
30 (Jan. 18, 1994).  

During the pendency of this claim, the regulations were 
revised effective June 8, 1999, to eliminate the reference in 
38 C.F.R. § 3.149 to the disabilities for which service 
connection for compensation purposes was precluded, and 
nearly identical language was entered in 38 C.F.R. § 
3.381(a).  See Fed. Reg. 30,392 (June 8, 1999).  In addition, 
all of 38 C.F.R. § 3.382, which addressed the establishment 
of service connection for Vincent's disease and/or pyorrhea, 
was eliminated.  See id.  The end result is that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will still be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. § 
3.381 (2004).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to them through their senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, as lay persons, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.  Analysis

The evidence shows that the veteran has gingivitis.  While 
the law changed during the pendency of this claim to 
recognize gingivitis as a service-connected disability for 
purposes of VA treatment, under the law, gingivitis is still 
not a disability for which service connection for VA 
compensation benefits can be granted.  See 38 C.F.R. § 38 
C.F.R. § 3.381 (2004); 38 C.F.R. §§ 3.381, 3.382, 4.149 
(1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, 
service connection for gingivitis is denied as a matter of 
law.  While gingivitis may be service connected for purposes 
of determining entitlement to outpatient dental treatment, 
that is not the question before the Board at this time.  It 
is important to note that the appellant has received VA 
dental treatment.

As for periodontitis and periodontal disease not otherwise 
specified, the law changed during the pendency of this claim 
to restrict the recognition of such disorders to being 
service-connected only for the purpose of VA treatment.  
Since the veteran filed his claim in December 1993 before the 
change in the law, he is entitled to consideration of service 
connection for those disorders for the purpose of VA 
compensation.  

As the veteran failed to report for his second VA examination 
without good cause, his claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2004).  While service 
medical records show dental treatment and the veteran 
apparently lost four teeth during active service, service 
medical records do not show any diagnosis of 
periodontoclasia, Vincent's stomatitis, gingivitis, 
periodontitis, or other periodontal disease.  The record does 
not contain any medical evidence or competent medical opinion 
specifically relating the veteran's periodontitis and 
periodontal disease not otherwise specified to specific 
events or incidents in service, to include the apparent loss 
of four teeth in service.  In particular, none of the 
veteran's VA doctors or dentists related any of the above-
mentioned disorders to active service.  Furthermore, the 
first diagnoses of periodontitis and periodontal disease not 
otherwise specified were many years after service.

While the veteran claims that his gum disease began in active 
service and that he was treated for gum disease within a year 
after discharge from active service, the Board does not doubt 
the sincerity of the veteran's belief in this claimed 
treatment and causal connection.  However, as the veteran was 
not been shown to be a medical expert, he was not qualified 
to express an opinion regarding any medical causation of any 
disorders or to provide a medical diagnosis regarding dental 
treatment.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
and the veteran's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation or diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Simply put, the record is devoid of evidence that shows the 
periodontitis and periodontal disease not otherwise specified 
are related to service.  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service 
connection for periodontitis and periodontal disease is 
denied.


ORDER

Service connection for gum disease is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



